     Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19             Page 1 of 8 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

UNITED STATES OF AMERICA,
                                                  NO. 3:19-CV-
                          Plaintiff,
v.

One 2016 Lexus RX, VIN
2T2BZMCA4GC038210


                          Defendant in rem.

                      VERIFIED COMPLAINT FOR FORFEITURE

        Plaintiff, the United States of America files this verified complaint in rem against

the defendant property, and states:

                                 JURISDICTION AND VENUE

        1.      This court has subject matter jurisdiction of this cause of action in rem

pursuant to 28 U.S.C. §§ 1345 and 1355(a).

        2.      The court has in rem jurisdiction of this cause of action pursuant to

28 U.S.C. §§ 1355(b).

        3.      Venue is proper under 28 U.S.C. § 1355(b)(1) and 28 U.S.C. § 1395(b).

        4.      The statutory basis for this suit is 21 U.S.C. § 881. Also applicable are

28 U.S.C. §§ 2461 and 2465, 18 U.S.C. § 983, and Rule G, Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (Supplemental Rules).




Complaint for Forfeiture (2016 Lexus) – Page 1
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19              Page 2 of 8 PageID 2



                 THE DEFENDANT PROPERTY AND ITS LOCATION

         5.     The defendant property is comprised of one 2016 Lexus RX sport utility

vehicle, VIN No. 2T2BZMCA4GC038210, seized on or about June 20, 2019, by agents

and officers of the Drug Enforcement Administration (DEA).

         6.     The defendant property is currently in the custody and management of the

United States Marshal’s Service in the Northern District of Texas.

              POTENTIAL CLAIMANTS TO THE DEFENDANT PROPERTY

         7.     The following individual(s) and entities are known potential claimants to

the Defendant property:

         Westlake Financial Services
         c/o Juan Cruz
         PO Box 997592
         Sacramento, CA 95899

         Griselda Munoz-Ornelas
         3829 Montgomery Boulevard Northeast, Apt 303
         Albuquerque, NM 87109-1001

         Alejandra Ramirez-Jurado
         3829 Montgomery Boulevard Northeast, Apt 303
         Albuquerque, NM 87109-1001

                                   BASIS FOR FORFEITURE

    8.          The defendant property is subject to forfeiture pursuant to

21 U.S.C. § 881(a)(4), which states that “[a]ll conveyances, including aircraft, vehicles,

or vessels, which are used, or are intended for use, to transport, or in any manner to

facilitate the transportation, sale, receipt, possession, or concealment of [a controlled




Complaint for Forfeiture (2016 Lexus) – Page 2
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19               Page 3 of 8 PageID 3



substance]” are subject to forfeiture to the United States, and no property right exists in

such properties.

    9.          The Defendant Vehicle is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(4) because there is probable cause to believe that this vehicle was used, or

intended to be used, to transport, or facilitate the transportation, sale, receipt, possession

or concealment of controlled substances, specifically cocaine.



                          PROBABLE CAUSE FOR FORFEITURE

    10.         On June 14, 2019, Texas Department of Public Safety (TXDPS) Trooper

Richard Pacheco conducted a traffic stop on a black Lexus RX heading eastbound on

Interstate 40 for failure to signal a lane change.

    11.         Jesus Reyes Gonzalez-Solis was the sole occupant of the vehicle.

    12.         During the traffic stop, Trooper Pacheco noticed indicators of criminal

activity based on the totality of the circumstances, including Gonzalez-Solis providing

inconsistent statements pertaining to his destination, how he obtained the defendant

property, his inability to identify the address of the person he purportedly was traveling to

visit, his possession of multiple cell phones, and his apparent nervousness and eagerness

to end any discussion with Trooper Pacheco.

    13.         During the traffic stop, Gonzalez-Solis stated that the vehicle belonged to a

friend, who had driven the vehicle from Kansas to Albuquerque, New Mexico in order to

loan the vehicle to Gonzalez-Solis.


Complaint for Forfeiture (2016 Lexus) – Page 3
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19                Page 4 of 8 PageID 4



    14.          Trooper Pacheco asked for consent to search the vehicle which Gonzalez-

Solis refused.

    15.          Trooper Pacheco then requested assistance from a nearby K-9 Unit.

    16.          Oldham County Deputy Jeremy Ortegon arrived shortly thereafter with his

K-9 Unit Max to conduct a free air search on the outside of the vehicle.

    17.          K-9 Max positively alerted to the bumper area of the vehicle.

    18.          Upon the subsequent probable cause search of the vehicle, Trooper Pacheco

found electrical wires running to a trap door located in the rocker panel of the passenger

back door.

    19.          Trooper Pacheco also found a similar trap door in the driver side back door

rocker panel which was open.

    20.          Inside this driver-side back door panel were several bundles of a white

powdery substance wrapped in black electrical tape.

    21.          After finding the bundles, Gonzalez-Solis was placed under arrest and

Trooper Pacheco transported the vehicle to the Oldham County Sheriff’s Office in Vega,

Texas.

    22.          DEA Task Force Officer Barron, TFO Blackerby, CID Special Agent

Ecker, and Trooper Pacheco continued with the search of the vehicle.

    23.          A total of six (6) bundles were located in the defendant property, three in

each hidden compartment, weighing a total of approximately 6.9 kilograms.

    24.          A test kit was utilized on one of the bundles, which contained a white

powdery substance that tested positive for cocaine.

Complaint for Forfeiture (2016 Lexus) – Page 4
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19                Page 5 of 8 PageID 5



    25.         All six bundles were submitted to the DEA South Central Crime Lab in

Dallas for further testing, and each tested positive for cocaine.

    26.         On June 20, 2019, TFO Blackerby obtained a search and seizure warrant

for the 2016 Lexus, and it was seized by the DEA pursuant to the warrant on that date.

                                        RELIEF SOUGHT

          Therefore, the United States requests the following:

          A.    That the Clerk of Court issue a warrant for the arrest of the defendant

property, pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions;

          B.    That the United States Marshals Service arrest the defendant property,

pursuant to the warrant, as provided by Rule G(3)(c) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions;

          C.    That the United States publish notice of the complaint for forfeiture on the

website www.forfeiture.gov for at least 30 consecutive days, in accordance with Rule

G(4)(a)(iv)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions;

          D.    That the United States Marshals Service serve notice, pursuant to Rule

G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, on any person reasonably appearing to be a known potential claimant,

advising the person of the date of notice; of the deadline for filing a claim; that an answer

or motion under Rule l 2(b) must be filed no later than 21 days after the filing of the



Complaint for Forfeiture (2016 Lexus) – Page 5
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19                 Page 6 of 8 PageID 6



claim; and of the name of the Assistant United States Attorney to be served with the

claim and answer;

        E.      That the court, after all proceedings are had on this complaint for forfeiture,

declare the defendant property forfeited to the United States according to law;

        F.      That the court appropriately tax all costs and expenses incurred by the

United States in obtaining the forfeiture of the defendant property against any persons or

entities who filed a verified claim and answer in this case; and

        G.      That the court grant the United States any further relief, at law or in equity,

to which it may show itself justly entitled.

                                                 Respectfully Submitted,

                                                 ERIN NEALY COX
                                                 UNITED STATES ATTORNEY

                                                 /s/ Gregory S. Martin
                                                 GREGORY S. MARTIN
                                                 Assistant United States Attorney
                                                 California Bar No. 294482
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242-1699
                                                 Telephone: 214-659-8600
                                                 Facsimile: 214-659-8812
                                                 Gregory.martin2@usdoj.gov

                                                 ATTORNEY FOR PLAINTIFF




Complaint for Forfeiture (2016 Lexus) – Page 6
Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19   Page 7 of 8 PageID 7
   Case 2:19-cv-00226-Z-BR Document 1 Filed 12/12/19            Page 8 of 8 PageID 8



                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing Verified Complaint for Forfeiture In

Rem and Verification were mailed via certified mail, return receipt requested to:

      Westlake Financial Services
      c/o Juan Cruz
      PO Box 997592
      Sacramento, CA 95899

      Griselda Munoz-Ornelas
      3829 Montgomery Boulevard Northeast, Apt 303
      Albuquerque, NM 87109-1001

      Alejandra Ramirez-Jurado
      3829 Montgomery Boulevard Northeast, Apt 303
      Albuquerque, NM 87109-1001

      Ahmad Assed, Esq.
      Attorney for: Griselda Munoz-Ornelas and Alejandra Ramirez-Jurado
      818 5th Street, NW
      Albuquerque, NM 87102


on this 12th day of December, 2019.

                                         /s/ Gregory S. Martin
                                         GREGORY S. MARTIN
                                         Assistant United States Attorney
